Citation Nr: 1432821	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  An increased rating for the service-connected post-traumatic arthritis of the knees, currently rated as 20 percent disabling.

2.  An increased rating for the service-connected an undiagnosed illness manifested by fatigue, sleep disturbance and memory loss, currently rated as 10 percent disabling.

3.  An increased rating for the service-connected hiatal hernia with esophageal reflux, currently rated as 10 percent disabling.

4.  An increased rating for the service-connected muscle contraction headaches, currently rated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from July 1986 to June 1998.

This appeal comes before the Board of Veterans Appeals (Board) from a December 2007 rating decision of the RO.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is reasonably raised by the record.  To the extent that the Veteran does not assert that he is prevented from working due to his service-connected disabilities, a claim for a TDIU rating is not raised by the record in this case. 

The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in the May 2014 supplemental statement of the case, documents contained therein are duplicative of those in the paper claims file. Documents in the Veterans Benefits Management System are also duplicative of those contained in the paper claims file.


FINDINGS OF FACT

1.  The service-connected post-traumatic arthritis of the left knee is shown to be manifested by painful and limited motion; a functional loss manifested by restriction of flexion to less than 45 degrees or less than full extension is not demonstrated.

2.  The service-connected post-traumatic arthritis of the right knee is shown to be manifested by dislocation of the semilunar cartilage with frequent episodes of pain and effusion.

3.  The service-connected undiagnosed illness characterized by fatigue, sleep disturbance and memory loss is not shown to be manifested by more than fatigue and memory loss that waxes and wanes or findings consistent with incapacitation.  

4.  The service-connected hiatal hernia with esophageal reflux is shown to be manifested by dysphagia, reflux and nausea; neither persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, nor considerable impairment of health is demonstrated.

5.  The service-connected muscle contraction headaches is not shown to be manifested by more than frequent, but not prostrating or so prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 10 percent, but no higher for the service-connected post-traumatic arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5010, 5260 (2013).

2.  The criteria for the assignment of a rating of 20 percent, but no higher for the service-connected post-traumatic arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5258 (2013).

3.  The criteria for the assignment of a rating higher than 10 percent for the service-connected undiagnosed illness characterized by fatigue, sleep disturbance and memory loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.88b including Diagnostic Code 6354 (2013).

4.  The criteria for the assignment of a rating higher than 10 percent for the service-connected hiatal hernia with esophageal reflux are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.113, 4.114 including Diagnostic Code 7346 (2013).

5.  The criteria for the assignment of a rating higher than 10 percent for the service-connected muscle contraction headaches are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a including Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in August 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  

The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  

The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected post-traumatic arthritis of the knees, undiagnosed illness, hiatal hernia, and headaches, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluation Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Here, as will be discussed, the disabilities have not materially changed and uniform evaluations are warranted. 


Post-traumatic Arthritis of Both Knees

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The service-connected post-traumatic arthritis of the bilateral knees is rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  

Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  

A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran denied experiencing incapacitating exacerbations at his September 2007 and January 2014 VA examinations.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Here, the Board finds that the Veteran should be afforded separate ratings for each knee, in lieu of the 20 percent evaluation assigned for bilateral knee disability.   The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that the Veteran should be assigned a 10 percent evaluation, but no higher, for the post-traumatic arthritis of the left knee on the basis of the demonstrated pathological changes with painful limited motion, pursuant to Diagnostic Code 5010.  This evaluation contemplates periarticular pathology productive of painful motion.  

The evaluation is also consistent with a disability manifested by actual limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  See 38 C.F.R. § 4.7 (2013).  

Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.   

The Board observes that the Veteran exhibited limitation of motion at his VA examinations.   However, despite pain on motion, he had flexion to 125 degrees on the left at the January 2014 and September 2007 VA examinations.   

The Board accepts the lay evidence that the Veteran experiences pain, stiffness and weakness; pain was shown on examination.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  

However, the evidence does not establish that flexion is functionally or actually limited to less than 45 degrees on any basis.  DeLuca.  Such evidence establishes that he is no more than 10 percent disabled for the left knee based upon limited motion.  

In essence, the Veteran has pathology of the left knee which results in pain and some limitation of flexion.  However, the functional loss is not shown to be to 45 degrees.  

Regarding the other plane of motion (extension), the September 2007 and January 2014 VA examinations disclosed that the Veteran had full extension, to 0 degrees, for the left knee.  

Thus, the Veteran is not entitled to a separate evaluation for limited extension, as he does not have compensable limitation of extension of the left knee.  

Hence, on this record, an evaluation in excess of 10 percent for the service-connected left knee disability is not assignable.

Regarding the right knee, the Board finds that the service-connected right knee disability picture more close resembles the criteria for a 20 percent disability evaluation, pursuant to Diagnostic Code 5258.  

Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  

Here, there is evidence of dislocated semilunar cartilage of the right knee.  At the January 2014 VA examination, the Veteran was found to have a meniscal tear of the right knee, with pain and swelling of the right knee.  The X-ray studies confirmed the presence of effusion of the right knee, with swelling in the fat pad and mild prepatellar swelling.

Accordingly, on this record, an increased rating of 20 percent for the service-connected right knee disability is warranted

The Board points out that the Veteran's VA examination and consultation reports were repeatedly negative for objective evidence of incoordination, weakness, or abnormal movement.  See DeLuca, supra.  There was reduced flexion by 10 degrees, with weakness and fatigue upon repetitive motion, but there was no evidence of incoordination.  

Here, neither the medical nor lay evidence suggests that limitation to 30 degrees of flexion of the left knee or 15 degrees on the right.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.   

Additionally, the Board has considered the claims for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  

There is no evidence of ankylosis of either knee joint or any impairment of the tibia or fibula of the either the right or left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  There was no evidence of dislocation of the semilunar cartilage of the left knee upon examination, to warrant a higher rating for the left knee under Diagnostic Code 5258.

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  However, there is no evidence of complaints of instability or subluxation of either knee, and testing for instability and subluxation of the knees was negative at the January 2014 VA examination.  


Undiagnosed Illness Characterized by Fatigue, Sleep Disturbance, and Memory Loss

The Veteran is currently assigned a 10 percent disability rating for his undiagnosed illness characterized by fatigue, sleep disturbance, and memory loss by analogy to 38 C.F.R. § 4.88b, Diagnostic Code 6354.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  

Under Diagnostic Code 6354, a 10 percent rating is assigned for chronic fatigue syndrome which waxes and wanes, but results in period of incapacitation of at least one but less than two weeks total duration per year; or for symptoms controlled by continuous medication.  

A 20 percent disability is assigned under this Code for symptoms which are nearly constant and restrict daily activities by less than 25 percent of pre-illness level; or, which wax and wane, resulting in incapacitation of at least two but less than four weeks total duration per year.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.

Upon reviewing these rating criteria in light of the evidence, the Board finds that the Veteran's undiagnosed illness characterized by fatigue, sleep disturbance, and memory loss does not meet the criteria for the assignment of a rating higher than 10 percent.  

The evidence of record does not show that the Veteran experiences fatigue which restricts activities or results in incapacitation of at least two weeks per year.  At the September 2007 VA examination, the Veteran reported that he did not have problems completing his activities of daily living or on  the job, despite daily fatigue due to poor sleep; he denied having incapacitating episodes.  

Moreover, at the January 2014 VA examination, the Veteran reported having difficulty sleeping and occasional difficulty with his memory, as well as fatigue.  He denied that his fatigue was debilitating and stated that, although he felt tired most of the time, it did not confine him to bed or restrict routine activities; his symptoms wax and wane.  

At both examinations, the Veteran reported that he did not require continuous medication for his symptoms.  Although he reported not working since 2009, this unemployment is shown to be due to osteoarthritis of the cervical spine, lumbar spine and knees and that his undiagnosed illness had no impact on his employment status.  

Therefore, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for undiagnosed illness characterized by fatigue, sleep disturbance, and memory loss for the entire appeal period.  
  

Hiatal Hernia with Esophageal Reflux

The service-connected hiatal hernia with esophageal reflux is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent disability evaluation is assigned for two or more symptoms for the 30 percent disability evaluation for the hiatal hernia, with less severity.  

A 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  

A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board finds that the service-connected hiatal hernia with esophageal reflux is productive of disability picture that does not meet the criteria for a rating in excess of 10 percent.  

The September 2007 VA examination showed that the Veteran denied having pyrosis with substernal arm or shoulder pain, nausea, vomiting, and hematemesis or melena; he stated that he did not have dysphagia at that time, but that he experienced reflux and regurgitation about once a month and took medication for this.  His esophageal reflux was described as mild, and the VA examiner noted that the Veteran's weight was stable without anemia.  

At the more recent, January 2014 VA examination, the Veteran complained of having pyrosis, reflux and nausea and reported having symptoms that were periodically severe, with 4 or more episodes of nausea per year, lasting less than a day.  

The Veteran added that his symptoms were treated with medication and diet, and that his weight is stable.  The VA examiner noted that the esophageal reflux did not impact his ability to work and that there was no esophageal stricture, spasm or acquired diverticulum of the esophagus.  

The VA treatment notes confirmed that the Veteran's symptoms are well controlled with medication.  

Therefore, on this record, an increased rating is not assignable.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.


Muscle Contraction Headaches

The Veteran is currently assigned a 10 percent disability rating for the service-connected muscle contraction headaches by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 8100, a 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  

For the next higher 30 percent evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  

For a higher, 50 percent evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After a review of all the evidence, the Board finds the service-connected disability picture does not meet the criteria for a rating higher than 10 percent.  

At the September 2007 VA examination, the Veteran reported experiencing headaches a few times a month that did not interfere with his activities of daily living or work; he did not describe these headaches as prostrating.  

The Veteran reported that his headaches were throbbing when they start, but disappeared about 90 minutes after he took medication; the headaches were occasionally accompanied by nausea and vomiting.  

At the more recent, January 2014 VA examination, the Veteran reported throbbing headaches, with changes of vision and duration of less than a day; he reported that his symptoms were relieved by pain medication taken for his cervical and lumbar spine disability; he did not identify receiving any specific treatment for his headaches.  

The VA examiner noted that the Veteran did not have characteristics of prostrating attacks.  A July 2008 VA treatment record indicates that the Veteran complained of daily headaches in the morning.  He denied that his headaches were prostrating.  

The Board acknowledges that the Veteran clearly experiences headaches frequently.  However, the headaches are not shown to be prostrating in any way or to interfere at all with his occupational functioning.   

Therefore, the preponderance of the evidence is against the claim for increase. 


Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms of the service-connected post-traumatic arthritis of the knees; undiagnosed illness characterized by fatigue, sleep disturbance, and memory loss; hiatal  hernia with esophageal reflux; and muscle contraction headaches are fully contemplated by the applicable rating criteria.  As shown, the criteria include symptoms that were addressed in the VA examination reports and provided the basis for the disability ratings that were assigned.  

Hence, referral for extraschedular consideration is not indicated.  



ORDER

A separate 10 percent evaluation, but no higher for the service-connected post-traumatic arthritis of the left knee is granted, subject to the regulations controlling disbursement of monetary benefits.

A separate 20 percent evaluation, but not higher for the service-connected post-traumatic arthritis of the right knee is granted, subject to the regulations applicable controlling disbursement of monetary benefits.

An increased evaluation in excess of 10 percent for the service-connected undiagnosed illness characterized by fatigue, sleep disturbance, and memory loss is denied.  

An increased evaluation in excess of 10 percent for the service-connected hiatal hernia with esophageal reflux is denied.

An increased evaluation in excess of 10 percent for the service-connected muscle contraction headaches is denied.



____________________________________________
STEPHEN L.WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


